

EXHIBIT 10.1


THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO BIGSTRING CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.



 
Right to Purchase 560,000 shares of Common Stock of BigString Corporation
(subject to adjustment as provided herein)



COMMON STOCK PURCHASE WARRANT
 
No. 0001
Issue Date: August 25, 2008
   

BIGSTRING CORPORATION, a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, Dwight Lane
Capital, LLC, a limited liability company with an address of c/o TMRIB, LLC, 183
Madison Avenue, Suite #505, New York, NY 10016 (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company at any time
after the Issue Date until 5:00 p.m., E.S.T on the tenth (10th) anniversary of
the Issue Date (the “Expiration Date”), up to Five Hundred and Sixty Thousand
(560,000) fully paid and nonassessable shares of Common Stock (as defined below)
at a per share exercise price of $0.08, subject to adjustment from time to time
as herein provided (the “Exercise Price”).  The Company in its discretion may
reduce the Exercise Price without the consent of the Holder.


As used herein, the following terms have, unless the context otherwise requires,
the following respective meanings:
 
(a)           The term “Company” shall include BigString Corporation and any
corporation which shall succeed or assume the obligations of BigString
Corporation hereunder.
 
(b)           The term “Common Stock” includes (i) the Company's Common Stock,
$0.0001 par value per share, and (ii) any other securities into which or for
which any of the securities described in (i) may be converted or exchanged
pursuant to a plan of recapitalization, reorganization, merger, sale of assets
or otherwise.
 
(c)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of this Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of this Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.
 

 
 

--------------------------------------------------------------------------------

 

(d)         The term “Warrant Shares” shall mean the Common Stock issuable upon
exercise of this Warrant.
 
1.           Exercise of Warrant.
 
1.1.           Number of Shares Issuable upon Exercise.  From and after the
Issue Date through and including the Expiration Date, the Holder shall be
entitled to receive, upon exercise of this Warrant in whole in accordance with
the terms of subsection 1.2 or upon exercise of this Warrant in part in
accordance with subsection 1.3, shares of Common Stock of the Company, subject
to adjustment pursuant to Section 4.
 
1.2.           Full Exercise.  This Warrant may be exercised in full by the
Holder hereof by delivery of this Warrant with an original or facsimile copy of
the form of subscription, attached hereto as Exhibit A (the “Subscription
Form”), duly executed by such Holder and delivery within two (2) days thereafter
of payment, in cash, wire transfer or by certified or official bank check
payable to the order of the Company, in the amount obtained by multiplying the
number of shares of Common Stock for which this Warrant is then exercisable by
the Exercise Price then in effect.
 
1.3.           Partial Exercise.  This Warrant may be exercised in part (but not
for a fractional share) by the Holder hereof by delivery of this Warrant with an
original or facsimile copy of the Subscription Form duly executed by such Holder
and payment, in cash, wire transfer or by certified or official bank check
payable to the order of the Company.  The amount payable by the Holder on such
partial exercise shall be the amount obtained by multiplying (a) the number of
whole shares of Common Stock designated by the Holder in the Subscription Form
by (b) the Exercise Price then in effect.  On any such partial exercise,
provided that the Holder has surrendered the original Warrant, the Company, at
its expense, will forthwith issue and deliver to the Holder hereof a new warrant
of like tenor, in the name of the Holder hereof or as such Holder (upon payment
by such Holder of any applicable transfer taxes) may request in compliance with
applicable securities laws, the whole number of shares of Common Stock for which
such warrant may still be exercised.
 
1.4.           Fair Market Value.  Fair Market Value of a share of Common Stock
as of a particular date (the “Determination Date”) shall mean:
 
(a)           If the Company’s Common Stock is traded on an exchange or is
quoted on the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ
Capital Market, the New York Stock Exchange or the American Stock Exchange, then
the closing or last sale price, respectively, reported for the last business day
immediately preceding the Determination Date;
 
(b)           If the Company’s Common Stock is not traded on an exchange or on
the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market
or the American Stock Exchange, but is traded in the over-the-counter market,
then the average of the closing bid and ask prices reported for the last
business day immediately preceding the Determination Date;
 

 
2

--------------------------------------------------------------------------------

 

(c)           Except as provided in clause (d) below and Section 3.1, if the
Company’s Common Stock is not publicly traded, then as the Holder and the
Company agree, or in the absence of such an agreement, by arbitration in
accordance with the rules then standing of the American Arbitration Association,
before a single arbitrator to be chosen from a panel of persons qualified by
education and training to pass on the matter to be decided; or
 
(d)           If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company’s charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of all of the Warrants are outstanding
at the Determination Date.
 
1.5.           Company Acknowledgment.  The Company will, at the time of the
exercise of this Warrant, upon the request of the Holder acknowledge in writing
its continuing obligation to afford to such Holder any rights to which such
Holder shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
1.6.           Trustee for Warrant Holders.  In the event that a bank or trust
company shall have been appointed as trustee for the Holder of this Warrant
pursuant to Subsection 3.2, such bank or trust company shall, to the extent
permitted by applicable law, have all the powers and duties of a warrant agent
(as hereinafter described) and shall accept, in its own name for the account of
the Company or such successor person as may be entitled thereto, all amounts
otherwise payable to the Company or such successor, as the case may be, on
exercise of this Warrant pursuant to this Section 1.
 
1.7           Delivery of Stock Certificates, etc. on Exercise.  The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder hereof as the record owner of such
shares as of the close of business on the date on which this Warrant shall have
been surrendered and payment made for such shares as aforesaid. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within three (3) business days thereafter (“Warrant Share Delivery Date”),
the Company at its expense (including the payment by it of any applicable issue
taxes) will cause to be issued in the name of and delivered to the Holder
hereof, or as such Holder (upon payment by such Holder of any applicable
transfer taxes) may direct in compliance with applicable securities laws, a
certificate or certificates for the number of duly and validly issued, fully
paid and nonassessable shares of Common Stock (or Other Securities) to which
such Holder shall be entitled on such exercise, plus, in lieu of any fractional
share to which such Holder would otherwise be entitled, cash equal to such
fraction multiplied by the then Fair Market Value of one full share of Common
Stock, together with any other stock or other securities and property (including
cash, where applicable) to which such Holder is entitled upon such exercise
pursuant to Section 1 or otherwise.  The Company understands that a delay in the
delivery of the Warrant Shares after the Warrant Share Delivery Date could
result in economic loss to the Holder.
 

 
3

--------------------------------------------------------------------------------

 

           1.8           Buy-In.  In addition to any other rights available to
the Holder, if the Company fails to deliver to a Holder the Warrant Shares as
required pursuant to this Warrant, within seven (7) business days after the
Warrant Share Delivery Date and the Holder or a broker on the Holder’s behalf,
purchases (in an open market transaction or otherwise) shares of common stock to
deliver in satisfaction of a sale by such Holder of the Warrant Shares which the
Holder was entitled to receive from the Company (a “Buy-In”), then the Company
shall pay in cash to the Holder (in addition to any remedies available to or
elected by the Holder) the amount by which (A) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of common stock so
purchased exceeds (B) the aggregate Exercise Price of the Warrant Shares
required to have been delivered together with interest thereon at a rate of
fifteen percent (15%) per annum, accruing until such amount and any accrued
interest thereon is paid in full (which amount shall be paid as liquidated
damages and not as a penalty).  For example, if a Holder purchases shares of
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to $10,000 of Exercise Price of Warrant Shares to have been received
upon exercise of this Warrant, the Company shall be required to pay the Holder
$1,000, plus interest. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In.
 
2.           Cashless Exercise.
 
(a)           Payment upon exercise may be made at the option of the Holder
either (i) in cash, wire transfer or by certified or official bank check payable
to the order of the Company equal to the applicable aggregate Exercise Price,
(ii) by delivery of Common Stock issuable upon exercise of the Warrants in
accordance with Section (b) below, or (iii) by a combination of any of the
foregoing methods, for the number of Common Stock specified in such form (as
such exercise number shall be adjusted to reflect any adjustment in the total
number of shares of Common Stock issuable to the holder per the terms of this
Warrant) and the holder shall thereupon be entitled to receive the number of
duly authorized, validly issued, fully-paid and non-assessable shares of Common
Stock (or Other Securities) determined as provided herein.
 
(b)           Subject to the provisions herein to the contrary, if the Fair
Market Value of one share of Common Stock is greater than the Exercise Price (at
the date of calculation as set forth below), in lieu of exercising this Warrant
for cash, the holder may elect to receive shares equal to the value (as
determined below) of this Warrant (or the portion thereof being cancelled) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Subscription Form in which event the Company shall issue
to the holder a number of shares of Common Stock computed using the following
formula:
 

 
X=
Y (A-B)
     
A
 



 
Where X=
the number of shares of Common Stock to be issued to the holder



 
Y=
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the

 

 
4

--------------------------------------------------------------------------------

 

 
portion of the Warrant being exercised (at the date of such calculation)

 
 
A=
the average Fair Market Value of a share of Common Stock for the five (5)
trading days immediately prior to (but not including) the Exercise Date

 
 
B=
Exercise Price (as adjusted to the date of such calculation)

 
For purposes of Rule 144 promulgated under the Securities Act of 1933, as
amended, it is intended, understood and acknowledged that the Warrant Shares
issued in a cashless exercise transaction shall be deemed to have been acquired
by the Holder, and the holding period for the Warrant Shares shall be deemed to
have commenced, on the date this Warrant was originally issued.
 
3.           Adjustment for Reorganization, Consolidation, Merger, etc.
 
3.1.           Reorganization, Consolidation, Merger, etc.  In case at any time
or from time to time, the Company shall (a) effect a reorganization,
(b) consolidate with or merge into any other person, or (c) transfer all or
substantially all of its properties or assets to any other person under any plan
or arrangement contemplating the dissolution of the Company, then, in each such
case, as a condition to the consummation of such a transaction, proper and
adequate provision shall be made by the Company whereby the Holder of this
Warrant, on the exercise hereof as provided in Section 1, at any time after the
consummation of such reorganization, consolidation or merger or the effective
date of such dissolution, as the case may be, shall receive, in lieu of the
Common Stock (or Other Securities) issuable on such exercise prior to such
consummation or such effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant, immediately prior thereto, all subject to
further adjustment thereafter as provided in Section 4.
 
3.2.           Dissolution.  In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and Other Securities and property (including cash, where
applicable) receivable by the Holder of this Warrant after the effective date of
such dissolution pursuant to this Section 3 to a bank or trust company (a
“Trustee”) having its principal office in New York, New York, as trustee for the
Holder of the Warrants.
 
3.3.           Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 3, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the Other Securities and property receivable
on the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed
 

 
5

--------------------------------------------------------------------------------

 

the terms of this Warrant as provided in Section 4.  In the event this Warrant
does not continue in full force and effect after the consummation of the
transaction described in this Section 3, then only in such event will the
Company’s securities and property (including cash, where applicable) receivable
by the Holder of this Warrant be delivered to the Trustee as contemplated by
Section 3.2.
 
3.4           Share Issuance.  Until the Expiration Date, if the Company shall
issue any Common Stock prior to the complete exercise of this Warrant for a
consideration less than the Exercise Price that would be in effect at the time
of such issue, then, and thereafter successively upon each such issue, the
Exercise Price shall be reduced to such other lower price for then outstanding
Warrants.  For purposes of this adjustment, the issuance of any security or debt
instrument of the Company carrying the right to convert such security or debt
instrument into Common Stock or of any warrant, right or option to purchase
Common Stock shall result in an adjustment to the Exercise Price upon the
issuance of the above-described security, debt instrument, warrant, right, or
option if such issuance is at a price lower than the Exercise Price in effect
upon such issuance and again at any time upon any subsequent issuances of shares
of Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the Exercise Price in effect upon such
issuance.
 
4.           Extraordinary Events Regarding Common Stock.  In the event that the
Company shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Exercise Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Exercise Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Exercise Price then in effect. The
Exercise Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section 4.
The number of shares of Common Stock that the Holder of this Warrant shall
thereafter, on the exercise hereof, be entitled to receive shall be adjusted to
a number determined by multiplying the number of shares of Common Stock that
would otherwise (but for the provisions of this Section 4 be issuable on such
exercise by a fraction of which (a) the numerator is the Exercise Price that
would otherwise (but for the provisions of this Section 4 be in effect, and (b)
the denominator is the Exercise Price in effect on the date of such exercise.
 
5.           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of this Warrant, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Exercise Price
and the number of shares of Common Stock to be
 

 
6

--------------------------------------------------------------------------------

 

received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant. The Company will forthwith mail a copy of each such certificate to the
Holder of this Warrant and any Warrant Agent of the Company (appointed pursuant
to Section 11 hereof).
 
6.           Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements.  The Company will at all times reserve and keep available,
solely for issuance and delivery on the exercise of the Warrants, all shares of
Common Stock (or Other Securities) from time to time issuable on the exercise of
the Warrant.  This Warrant entitles the Holder hereof to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Company’s Common Stock.
 
7.           Assignment; Exchange of Warrant.  Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a “Transferor”). On the
surrender for exchange of this Warrant, with the Transferor’s endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form”) and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company will issue and deliver to or on the order of the Transferor
thereof a new Warrant or Warrants of like tenor, in the name of the Transferor
and/or the transferee(s) specified in such Transferor Endorsement Form (each a
“Transferee”), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face of the Warrant so
surrendered by the Transferor.
 
8.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.
 
9.           Registration Rights.  The Holder of this Warrant has not been
granted registration rights by the Company.
 
11.           Warrant Agent.  The Company may, by written notice to the Holder
of the Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing
Common Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 7, and replacing this
Warrant pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
12.           Transfer on the Company’s Books.  Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
Holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.
 
13.           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified,

 
7

--------------------------------------------------------------------------------

 

return receipt requested, postage prepaid, (c) delivered by reputable overnight
courier service with charges prepaid, or (d) transmitted by hand delivery,
telegram, or facsimile, addressed as set forth below or to such other address as
such party shall have specified most recently by written notice.  Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received), (ii) on the first business day
following the date deposited with an overnight courier service with charges
prepaid, or (iii) on the third business day following the date of mailing
pursuant to subpart (b) above, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be:  if to the
Company, to: BigString Corporation, 3 Harding Road, Suite E, Red Bank, NJ 07701,
Attn: Darin M. Myman, President and Chief Executive Officer, telecopier: (732)
741-2842, with a copy by telecopier only to: Giordano, Halleran & Ciesla, P.C.,
125 Half Mile Road, P.O. Box 190, Middletown, NJ 07748, Attn: Paul T. Colella,
Esq., telecopier: (732) 224-6599, and (ii) if to the Holder, to the address and
telecopier number listed on the first paragraph of this Warrant.
 
14.           Miscellaneous.  This Warrant shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.  Any action brought by either party against the other
concerning the transactions contemplated by this Warrant shall be brought only
in the state courts of New York or in the federal courts located in the State of
New York.  The parties to this Warrant hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  The Company and Holder waive trial by jury.  The prevailing party
shall be entitled to recover from the other party its reasonable attorney's fees
and costs.  In the event that any provision of this Warrant or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 


 
[Signature Page Follows.]
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 


 

 
BIGSTRING CORPORATION
         
By:
/s/ Darin M. Myman
   
Name: Darin M. Myman
   
Title: President and Chief Executive Officer



 

 
9

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF SUBSCRIPTION
(To be signed only on exercise of Warrant)
TO:  BIGSTRING CORPORATION
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____) (the “Warrant”), hereby irrevocably elects to purchase (check
applicable box):


___           ________ shares of the Common Stock covered by the Warrant; or
 
___           the maximum number of shares of Common Stock covered by the
Warrant pursuant to the cashless exercise procedure set forth in Section 2 of
the Warrant.


The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in the Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):


___           $__________ in lawful money of the United States; and/or


___           the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 2 of the Warrant,
to exercise the Warrant with respect to the maximum number of shares of Common
Stock purchasable pursuant to the cashless exercise procedure set forth in
Section 2 of the Warrant.


The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is
_____________________________________________________________________________.


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the  Warrant shall be
made pursuant to registration of the Common Stock covered by the Warrant under
the Securities Act of 1933, as amended (the “Securities Act”), or pursuant to an
exemption from registration under the Securities Act.


Dated:___________________
 

--------------------------------------------------------------------------------

(Signature must conform to name of holder as specified on the face of the
Warrant)
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Address)
   




 
10

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned transferor (the “Transferor”) hereby sells,
assigns, and transfers unto the person(s) named below under the heading
“Transferees” the right represented by the attached Warrant (No. 0001) (the
“Warrant”) to purchase the percentage and number of shares of Common Stock of
BIGSTRING CORPORATION to which the Warrant relates specified under the headings
“Percentage Transferred” and “Number Transferred,” respectively, opposite the
name(s) of such person(s) and appoints each such person attorney to transfer its
respective right on the books of BIGSTRING CORPORATION with full power of
substitution in the premises.
 
Transferees
Percentage Transferred
Number Transferred
                 



 


 
 
Dated:  ______________, 20____
 
 
 
Signed in the presence of:
 
 

--------------------------------------------------------------------------------

            (Signature)
 
 

--------------------------------------------------------------------------------

            (Print Name)
 
 
 
Dated:  ______________, 20____
 
Signed in the presence of:
 
 

--------------------------------------------------------------------------------

            (Signature)
 
 
 

--------------------------------------------------------------------------------

            (Print Name)
 
 
TRANSFEROR
 
 

--------------------------------------------------------------------------------

(Signature must conform to name of Holder as specified on the face of the
Warrant)
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            (Address)
 
 
ACCEPTED AND AGREED:
TRANSFEREE
 
 

--------------------------------------------------------------------------------

            (Signature)
 
 

--------------------------------------------------------------------------------

            (Print Name)
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            (Address)


11
 
 